United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.R., claiming as widow of E.R., Appellant
and
DEPARTMENT OF AGRICULTURE, U.S.
FOREST SERVICE, Munising, MI, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 10-1963
Issued: May 25, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On July 27, 2010 appellant filed an application for review of a decision of the Office of
Workers’ Compensation Programs dated June 22, 2010. The appeal was docketed as
No. 10-1963.
The employee, a 65-year-old groundskeeper, struck his right elbow on the corner of a
building while mowing grass on August 14, 1998. He filed a claim for benefits, which the Office
accepted for right lateral epicondylitis.
In a Form CA-7 dated May 10, 2004, the employee requested a schedule award based on
a partial loss of use of his right upper extremity. He submitted a November 15, 2006 report from
Dr. Dee Ann Bialecki-Haase, a Board-certified family practitioner, who found that the employee
had a 10 percent impairment of the right upper extremity pursuant to the American Medical
Association, Guides to the Evaluation of Permanent Impairment (fifth edition) (A.M.A.,
Guides). By decision dated August 28, 2007, the Office granted the employee a schedule award
for a 10 percent permanent impairment of the right lower extremity.
In an August 25, 2008 report, Dr. Bialecki-Haase found that the employee had an 18
percent impairment of the right upper extremity pursuant to the fifth edition of the A.M.A.,
Guides. In a March 26, 2009 Form CA-7, the employee requested an additional schedule award
based on a partial loss of use of his right upper extremity.

By letter dated May 11, 2009, the Office advised Dr. Bialecki-Haase that she needed to
submit a new report and impairment rating in conformance with the updated, sixth edition of the
A.M.A., Guides, which became effective as of May 1, 2009.1 Dr. Bialecki-Haase did not
respond to this request. The employee died on May 29, 2009.
In a November 13, 2009 report, an Office medical adviser reviewed Dr. Bialecki-Haase’s
August 25, 2008 report and found that the employee had sustained a seven percent impairment of
the right lower extremity due to his accepted right lateral epicondylitis condition pursuant to
Table 15-4 at pages 398-400 of the sixth edition of the A.M.A., Guides.
By decision dated December 8, 2009, the Office denied appellant’s request for an
additional schedule award. It stated that the Office medical adviser’s seven percent impairment
rating represented the weight of the medical evidence because his November 13, 2009 report
contained the only impairment evaluation of record rendered in conformance with the updated,
sixth edition of the A.M.A., Guides. The Office did not discuss or analyze his findings or
indicate whether he properly applied the relevant tables of the A.M.A., Guides.
By letter dated December 15, 2009, appellant’s attorney requested an oral hearing, which
was held on March 19, 2010.
By decision dated June 22, 2010, an Office hearing representative affirmed the
December 8, 2009 Office decision. The hearing representative stated that the Office medical
adviser reviewed the findings from Dr. Bialecki-Haase’s August 25, 2008 report and properly
applied the relevant tables of the A.M.A., Guides. However, she did not discuss or analyze the
Office medical adviser’s findings or provide reasons to support her finding that his impairment
rating was properly rendered in accordance with the applicable tables of the sixth edition of the
A.M.A., Guides.
Section 20 C.F.R. § 10.126 requires the Office to issue a decision containing findings of
fact and a statement of reasons.2 The Office erred in its December 8, 2009 and June 22, 2010
decisions by failing to adequately support its reliance on the Office medical adviser’s
November 13, 2009 report and provide sufficient reasons why it found that his impairment rating
represented the weight of the medical evidence. The hearing representative’s decision is
additionally flawed because the only reason it provided for relying on the Office medical
adviser’s report was that it was the only impairment rating rendered in conformance with the
sixth edition of the A.M.A., Guides. This acceptance of a rating, merely on the basis that it was
rendered in conformance of the sixth edition, does not allow the Board a complete review of the
basis of the decision. As the hearing representative did not correct these omissions and make the
required findings in her June 22, 2010 decision, her affirmance of the December 8, 2009 Office
decision was in error.

1

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).
As of May 1, 2009, the sixth edition will be used. FECA Bulletin No. 09-03 (issued March 15, 2008).
2

20 C.F.R. § 10.126.

2

The Board finds that the Office failed to give proper consideration to the medical
evidence of record in this case. Accordingly, the case will be set aside and remanded for
consideration of the medical evidence pursuant to the standards set out in 5 U.S.C. § 8128(a) and
20 C.F.R. § 10.126. After such further development as the Office deems necessary, it should
issue an appropriate decision to protect appellant’s appeal rights.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 22, 2010 be set aside and the case be remanded for further
action consistent with this order of the Board.
Issued: May 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

